Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 1, 4-6, 9-11, 19, 20, 23-25, 27, 28, 31, 43, 51, 69, and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Roe USPN 6066774.

As to claims 1,  4-6, 9-11, 20, 23-25, 28, 31 Roe teaches a fluff pulp composition, comprising fluff pulp (col. 7, lines 63-64) and a chemiluminescent system configured to produce visible light upon contact with an aqueous system (col. 2, lines 39-41; col. 10, lines 52-60), wherein the chemiluminescent system comprises at least a luciferase (col. 14, lines 29-48) and a luciferase (Figure 9; col. 12, lines 11-19; col. 14, lines 29-48). Roe does not teach the claimed concentration of luciferase and luciferin. Roe teaches 

As to claims 19, 27, and 28, Roe does not specifically teach the fluff pulp in a sheet.
However, Roe teaches the optic strands may be in a matrix with a woven or nonwoven
material including air felt (col. 12, lines 11-20). Based on this teaching of Roe it would
have been obvious to one having ordinary skill in the art at the time the invention was
originally filed to incorporate the fluff pulp having the chemiluminescent system in a
sheet configuration.

As to claims 43, 51, 69, and 73-74, Roe teaches an absorbent article 10 and method of preparing the article, comprising: a top sheet 20 that is liquid permeable; a back sheet 12 that is liquid impermeable; fluff pulp 18 (col. 7, lines 63-64) disposed between the top sheet 20 and the back sheet 12 and an absorbent core between the topsheet and backsheet.  The absorbent article further comprising a superabsorbent polymer (col. 8, lines 1-5).  The article further comprises a chemiluminescent system configured to produce visible light upon contact with an aqueous system (col. 2, lines 39-41; col. 10, lines 52-60), wherein the chemiluminescent system comprises a luciferin and a luciferase (col. 14, lines 29-48). The luciferin and the luciferase are both disposed within the fluff pulp (col. 2, lines 39-41; col. 10, lines 52-60).  Roe does not teach the claimed concentration of luciferin or luciferase. However, Roe teaches the general condition of an amount of luciferin/luciferase(strands) in the pulp. One having ordinary skill in the art would be able to determine through routine experimentation the amount of luciferin needed for the desired signaling effect corresponding to the type of absorbent article.



7. 	Claims 2, 3, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roe USPN 6066774 in view of Gibboni et al. USPN 5447689. Roe teaches the present invention substantially as claimed. However, Roe does not teach the claimed luciferin compounds or a photoluminescent compound. Gibboni teaches reagents for detecting analytes such as urine (col. 9, lines 1-2) using chemiluminescent and photoluminescent compounds chosen for their sensitivity to the fluids being tested, and ability to provide a detectable signal, ability to control the flow of the sample through the substrate for analysis of the fluid (Gibboni col. 1, lines 60-64; col. 2, lines 10-15; col. 6, lines 57-60col. 7, lines 30-36). One having ordinary skill in the art would be motivated to modify the reagents of Roe with the compounds taught in Gibboni for the benefits Gibboni teaches.

As to claims 2, 3, and 26, Roe/Gibboni teach the fluff pulp composition comprises a
luciferase selected from the group consisting of Gaussia luciferase, Renilla luciferase,
dinoflagellate luciferase, firefly luciferase, fungal luciferase, bacterial luciferase, and
vargula luciferase (Gibboni col. 12, lines 27-29).

As to claim 18, Roe/Gibboni do not specifically teach the visible light has a duration of
0.5 to 6 hours. Roe/Gibboni teaches the time period that the sample is retained on the
substrate can be controlled by selecting the sizing material (), and the amount of the
sizing material used to coat or impregnate the material (Gibboni col. 12, lines 40-45).
One having ordinary skill in the art at the time the invention was made would be able to
determine through routine experimentation the amount of sizing material need to retain
the sizing on the substrate and extend the duration of the visible signal.


8. 	Claims 7, 8, 15-17, 21, 22, 29, 32 and  are rejected under 35 U.S.C. 103 as being unpatentable over Roe USPN 6066774 in view of Gibboni USPN 5447689 and further in view of Koster et al. US Patent Application Publication 2004/0209255.

As to claims 7 and 21, Roe teaches the present invention substantially as claimed.
However, Roe does not teach the claimed luciferin compounds or a photoluminescent
compound. Gibboni teaches reagents for detecting analytes such as urine (col. 9, lines
1-2) using chemiluminescent and photoluminescent compounds chosen for their
sensitivity to the fluids being tested, and ability to provide a detectable signal, ability to
control the flow of the sample through the substrate for analysis of the fluid (Gibboni
col. 1, lines 60-64; col. 2, lines 10-15; col. 6, lines 57-60col. 7, lines 30-36). One having
ordinary skill in the art would be motivated to modify the reagents of Roe with the
compounds taught in Gibboni for the benefits Gibboni teaches.

Roe teaches a chemiluminescent system comprises a luciferin promoted by the
catalyst luciferase (col. 14, lines 31-33). Roe does not specifically teach the claimed
materials for the luciferin and luciferase. However, the specific materials within the
species is expected to have similar properties will function in a manner equivalent to the
genus. Koster teaches luminescent proteins such as luciferase - firefly, Renilla,
Gaussia are functionally equivalent (Koster paragraph 0219). It would have been
obvious to one having ordinary skill in the art at the time the invention was made to
substitute the firefly luciferase of Roe/Gibboni with the Gaussia or Renilla luciferase
since they are functionally equivalent. 

As to claims 8, 22, and 32, Koster teaches coelenterazine as a luciferin (Koster paragraph 0219).

As to claim 15, Koster teaches a pH buffer configured to provide buffering of the aqueous system between a pH of 4.0 to 8.5 (Koster paragraph 0109).

As to claims 16, 17, and 29, Roe/Gibboni/Koster teach a pH buffer is selected from
the group consisting of sodium bicarbonate, sodium acetate, sodium citrate, sodium
lactate, sodium lactate citrate, sodium borate, calcium acetate, calcium citrate, calcium
bromide, calcium gluconate, calcium lactate, calcium lactate malate, calcium carbonate,
calcium bicarbonate, potassium dihydrogen phosphate, and combinations thereof

(Koster paragraph 0109). As to the pH buffer being configured to extend a duration of
the visible light upon contact with the aqueous system. Gibboni teaches the time period
that the sample is retained on the substrate can be controlled by selecting the sizing material, and the amount of the sizing material used to coat or impregnate the material (Gibboni col. 12, lines 40-45).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33, 43 51, 65, 69, and 72-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,273463.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781